Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 

Claims 1-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “one or more non-transitory computer-readable media, storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving a request for a communication session from a video camera deployed in a field” in combination with “generating a video file key and routing the video file key to the video camera deployed in the field” in further combination with “receiving a video data stream that includes a degraded quality video file in response to a determination by the video camera of an incompatible wireless access point, wherein a corresponding high-quality video file of the degraded quality video file is stored on the video camera” in further combination with “receiving, via a compatible wireless access point, an uploaded stored high-quality video file with an embedded digital watermark that identifies the high-quality video file to correspond to the degraded quality video file” in further combination with “wherein the high-quality video file is associated with a first message digest that identifies the high-quality video file” in further combination with “the first message digest and the digital watermark being generated by the video camera using the video file keys” in further combination with “wherein the degraded quality video file is associated with a digital watermark and a second message digest that identifies the degraded quality video file” in further combination with “extracting the digital watermark and the first message digest from the high-quality video file” in further combination with “Serial No.: 17/107,877_2_Atty Docket No.: IS.P0038USAtty/Agent: Felicito P. Guiyabextracting the digital watermark and the second message digest from the degraded quality video file” in further combination with “and comparing the digital watermark of the high-quality video file to the digital watermark of the degraded quality video file to establish that the high-quality video file corresponds to the degraded quality video file” as recited in the claim.
Independent claims 9 and 17 are allowed for reasons similar to claim 1. Dependent claims 2-8, 10-16 and 18-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 11, 2022